ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, filed on 11/09/2020, in page 5, with respect to Claims 1-10 have been fully considered.  The Examiner had an interview with the Applicant’s representative on 3/10/2021 and the Applicant’s representative agreed to file Terminal Disclaimer. 
The Terminal Disclaimer filed on 3/10/2021 has been acknowledged and the previous double patenting rejections for Claims 1-10 have been withdrawn.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner's statement of reasons for allowance:The present application is allowable based on the combination of elements defined by the claim language. 
As for independent claim 1, none of the prior art of record either taken alone or in combination discloses the claimed “a first radar system-on-a-chip (SOC) comprising a first receiver and first processor, the first processor coupled to the first receiver and configured to: detect a first beat signal on the first receive channel; generate a first digitized beat signal from the first beat signal; a second radar SOC comprising a second receiver and a second processor, the second processor coupled to the second receiver and configured to: detect a second beat signal on the second receive channel; and generate a second digitized beat signal from the second beat signal”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 2-5 depends ultimately from allowable, independent claim 1, so each of dependent claims 2-5 is allowable for, at least, the reasons for which independent claim 1 is allowable. 
As for independent claim 6, none of the prior art of record either taken alone or in combination discloses the claimed “detect a first beat signal on a first radar system-on-a-chip (SOC); generate a first digitized beat signal from the first beat signal; detect a second beat signal on a second radar SOC; generate a second digitized beat signal from the second beat signal”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 7-10 depends ultimately from allowable, independent claim 6, so each of dependent claims 7-10 is allowable for, at least, the reasons for which independent claim 6 is allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795.  The examiner can normally be reached on M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648